DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-9 are pending in the application.  Claim 9 has been added.
Amendments to the claim 6, filed on 9 February 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 9 February 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record over claims 1-5, 7, and 8, have been fully considered but they are deemed unpersuasive.
Applicants argue that Axelgaard teaches a first layer (skin contact layer) that is softer than the second layer, which is in contrast to the claimed invention; wherein layer B is softer than layer A, and layer A is in contact with the skin.  The examiner respectfully disagrees.  In the instant case, claim 1 does not recite the limitation that the claimed invention requires the "less-soft" layer A be in contact with the skin.
Therefore, in light of applicants' arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections of claims 1-5, 7,  and 8 are still valid.

Applicants' arguments in the response filed 9 February 2022, regarding the 35 U.S.C. §102 rejection made over claim 6, has been fully considered and deemed persuasive.  The rejection has been withdrawn in view of applicants' arguments and amendments to the claim.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelgaard et al. (US 6,263,226 B1).
Regarding Claim 1:  Axelgaard teaches a multilayered electrically conductive skin-interface substrate (ref. #15) including a first layer means (ref. #17; which is considered equivalent to the claimed "layer A") comprising an electrically conductive gel for removably contacting the patient's skin (not shown) and a second layer means (ref. #19; which is considered equivalent to the claimed "layer B") comprising an electrically conductive gel, the first and second layers being laminated (figures 1, 2, [Col. 6: li. 59 to Col. 7: li. 5] of Axelgaard).  Axelgaard teaches the same invention, but does not explicitly recite that --a storage elastic modulus of the layer A at 23°C and 10 Hz is 12,000 to 40,000 Pa, and a storage elastic modulus of the layer B at 23°C and 10 Hz is 2,000 to 10,000 Pa--.  However, Axelgaard obtains a "layer A" and a "layer B" having the same materials as applicants (e.g. layer A and layer B are hydrogels comprising a polymer matrix, water, and polyhydric alcohol, the polymer matrix being a copolymer of one or more monofunctional monomers selected from a (meth)acrylamide-based monomer and a (meth)acrylate ester, and a crosslinkable monomer; see ([Col. 7: li. 51-53], [Col. 7: li. 64 to Col. 8: li. 41], [Col. 9: li. 20-30], and Table 1) of Axelgaard and ([0018]-[0037] and [0047]-[0049]) of the as filed instant specification).  Therefore, if tested under the same conditions, it is the decision of the Examiner that layer A and Layer B of Axelgaard would inherently possess the claimed storage elastic modulus values at 23°C and 10 Hz of --12,000 to 40,000 Pa-- and --2,000 to 10,000 Pa--, respectively.  See MPEP §2112.
Regarding Claim 2:  Axelgaard teaches the claimed gel sheet, but does not explicitly recite that --an adhesive force of the layer A to a Bakelite plate is 0.1 to 2.0 N/20 mm, and an adhesive force of the layer B to the Bakelite plate is 2.5 to 15 N/20 mm--.  However, Axelgaard obtains a "layer A" and a "layer B" having the same materials as applicants (e.g. layer A and layer B are hydrogels comprising a polymer matrix, water, and polyhydric alcohol, the polymer matrix being a copolymer of one or more monofunctional monomers selected from a (meth)acrylamide-based monomer and a (meth)acrylate ester, and a crosslinkable monomer; see ([Col. 7: li. 51-53], [Col. 7: li. 64 to Col. 8: li. 41], [Col. 9: li. 20-30], and Table 1) of Axelgaard and ([0018]-[0037] and [0047]-[0049]) of the as filed instant specification).  Therefore, if the adhesive force of layer A and layer B to a Bakelite plate were tested in the same manner, it is the decision of the Examiner that layer A and Layer B of Axelgaard would inherently possess the claimed adhesive force values of --0.1 to 2.0 N/20 mm-- and --2.5 to 15 N/20 mm--, respectively.  See MPEP §2112.
Regarding Claim 3:  Axelgaard teaches that layer A ("first layer means") can have a thickness ranging from about 10 mils to about 100 mils (about 0.254 mm to about 2.54 mm), and that layer B ("second layer means") can have a thickness ranging from about 1 mil to about 25 mils (about 0.0254 mm to about 0.635 mm) ([Col. 7: li. 17-22] of Axelgaard).  At the time the invention was made, a person of ordinary skill in the art could have calculated the thickness of the gel sheet to range from about 0.2794 mm [= (0.254 mm) + (0.0254 mm)] to about 3.175 mm [= (2.54 mm) + (0.635 m)]; which is sufficiently specific to anticipate the claimed range of --0.2 mm to 2.0 mm--.  See MPEP §2131.03(II).
Regarding Claim 5:  Axelgaard teaches that the layer A and the layer B are hydrogels comprising a polymer matrix, water and polyhydric alcohol, and the polymer matrix is a copolymer of one or more monofunctional monomers selected from a (meth)acrylamide-based monomer and a (meth)acrylate ester, and a crosslinkable monomer ([Col. 7: li. 51-53], [Col. 7: li. 64 to Col. 8: li. 41], [Col. 9: li. 20-30], and Table 1 of Axelgaard).
Regarding Claim 7:  Axelgaard teaches the claimed gel sheet, but does not explicitly recite that --an alternating current impedance of the layer A and that of the layer B at 10 Hz are both 1000  or less--.  However, Axelgaard obtains a "layer A" and a "layer B" having the same materials as applicants (e.g. layer A and layer B are hydrogels comprising a polymer matrix, water, and polyhydric alcohol, the polymer matrix being a copolymer of one or more monofunctional monomers selected from a (meth)acrylamide-based monomer and a (meth)acrylate ester, and a crosslinkable monomer; see ([Col. 7: li. 51-53], [Col. 7: li. 64 to Col. 8: li. 41], [Col. 9: li. 20-30], and Table 1) of Axelgaard and ([0018]-[0037] and [0047]-[0049]) of the as filed instant specification).  Therefore, if the alternating current impedance of layer A and layer B were tested in the same manner at 10 Hz, it is the decision of the Examiner that both layer A and Layer B of Axelgaard would inherently possess the claimed alternating current impedance value of --1000  or less--.  See MPEP §2112.
Regarding Claim 8:  Axelgaard teaches that the gel sheet is an adhesive gel sheet for skin to be used by attaching a surface of the Layer A to the skin ([Col. 6: li. 59-67] of Axelgaard).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Axelgaard et al. (US 6,263,226 B1) as applied to claim 1 above.
Axelgaard is relied upon as stated above.
Regarding Claim 4:  Axelgaard discloses that layer A ("first layer means") can have a thickness ranging from about 10 mils to about 100 mils (about 0.254 mm to about 2.54 mm), and that layer B ("second layer means") can have a thickness ranging from about 1 mil to about 25 mils (about 0.0254 mm to about 0.635 mm) ([Col. 7: li. 17-22] of Axelgaard).  Axelgaard does not explicitly recite that --a ratio of a thickness of the layer A to a thickness of the layer B (A/B) is 0.25 to 3.5--.  However, given the ranges of values for the thicknesses of layer A and layer B, a person of ordinary skill in the art at the time the invention was made could have calculated the ratio of A/B to be from about 0.4 [= (10 mils) / (25 mils)] to about 100 [= (100 mils) / (1 mil)]; which overlaps the presently claimed range of --0.25 to 3.5--.  Axelgaard differs from the claims by failing to disclose an anticipatory range or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Axelgaard, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781